Citation Nr: 0317904	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
organic mental disorder secondary to head trauma with 
headaches claimed as due to Agent Orange exposure.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
severe pareses left upper extremity secondary to brachial 
plexus injury claimed as due to Agent Orange exposure.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
seizure disorder claimed as due to Agent Orange exposure.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
irritable bowel syndrome/stomach disorder claimed as due to 
Agent Orange exposure.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for an 
anxiety/sleep disorder claimed as due to Agent Orange 
exposure.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
skin disorder/rashes claimed as due to Agent Orange exposure.

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cardiovascular disorder claimed as due to Agent Orange 
exposure.

8.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
respiratory disorder claimed as due to Agent Orange exposure.

9.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
impaired vision claimed as due to Agent Orange exposure.

10.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss claimed as due to Agent Orange exposure.

11.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
liver disorder claimed as due to Agent Orange exposure.

12.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for non-
specific urethritis claimed as due to Agent Orange exposure.

13.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
lower extremity weakness claimed as due to Agent Orange 
exposure.

14.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
numbness of the fingers and hands due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1967 to March 1970.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal of a February 
2001 determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which essentially 
found that new and material evidence had not been submitted.  

A discussion of the procedural history of this case is in 
order.  In May 1996 the RO denied service connection for the 
14 entities now before the Board.  The veteran perfected an 
appeal to the RO's May 1996 rating decision.  He failed to 
report for a scheduled hearing at the RO in December 1996.  
He requested a travel board hearing in October 1996.  A 
hearing was scheduled before a traveling section of the Board 
for July 30, 1998.  On that same day the veteran withdrew his 
"entire appeal."  See VA Form 21-4138.  The veteran sought 
to reopen all 14 claims in August 1998.  The RO denied the 
claims in December 1998, finding that new and material 
evidence had not been submitted, and the veteran did not 
appeal this decision.  In October 2000 the veteran again 
sought to reopen his claims.  In February 2001, as noted 
above, the RO again denied his claims.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  The RO has not provided the veteran notice of the 
VCAA in accordance with the Quartuccio guidelines.  The Board 
may not proceed with appellate review without correcting this 
procedural deficiency.  Under DAV, supra, the Board may not 
provide the notice on its own.

In June 2002 the veteran informed VA that he had been treated 
at the VAMC in Phoenix since 1970.  While there has been an 
attempt to associate these treatment records with the 
veteran's claims file, and medical records from 1984 to 2002 
have been obtained, further development to obtain any 
outstanding records from 1970 to 1984 is clearly indicated.  
It has not been established that pre-1984 VA treatment 
records are unavailable.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession, and these records may have some bearing on the 
veteran's claims.  

Also, subsequent to the most recent supplemental statement of 
the case (SSOC) in September 2002 the veteran submitted 
additional VA medical records as well as a service personnel 
record.  The RO has not reviewed this evidence, and the 
veteran did not include a waiver.  Initial consideration of 
this evidence by the AOJ is required.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
notice of the applicable provisions of 
the VCAA specific to the claims on 
appeal.  He should be advised what 
evidence he needs to establish service 
connection, what the record shows, and of 
his and VA's respective responsibilities 
in obtaining any further evidence.  He 
should be given the requisite period of 
time to respond.  

2.  The RO should obtain from the VAMC in 
Phoenix the veteran's 1970 to 1984 
treatment records.  All attempts to 
obtain such records should be documented 
in the claims folder.  If such records 
are not available, the VAMC should so 
certify.

3.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
entire record and re-adjudicate the 
claims in light of any additional 
evidence received.  If any claim remains 
denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the requisite 
period of time to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purpose of this remand is to satisfy the mandates of the 
VCAA, and the Court and the Federal Circuit in the decisions 
cited above.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


